DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-3, 5-6, and 9-17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kim et al. (US 2018/0034403).

Regarding claim 2,
Kim discloses (Fig. 12):
A power converter (Fig. 12, all elements) comprising: a booster (221, 222) to boost a voltage (¶0156) from a power supply (1), the booster including a plurality of stages (221, 222) connected in parallel (connected in parallel, ¶0156-¶0158); and a smoothing device to smooth the boosted voltage (input to inverter, C2, ¶0093), wherein each of the plurality of stages (221, 222) includes: an energy storage (4) to receive current from the power supply (1) and store energy (4, ¶0156, connected to both stages); a switch (S2, S4) to switch between connection and disconnection of a path for short- circuiting current from the energy storage (¶0160-¶0161); and a backflow preventer (D6, D8) to prevent backflow from the smoothing device (, ¶0157, C2), and at least one of the plurality of stages (221, 222) is provided with an inductor-added portion (L1, L2) including at least an inductor (L1, L2) inserted between the energy storage (4) and the backflow preventer (D6, D8) to bring an inductance component of the at least one stage closer to inductance components of the plurality of stages except the at least one stage (equalizes voltages on DC link, ¶0160-¶0161).

Regarding claim 3,
Kim discloses (Fig. 12):
A power converter (Fig. 12, all elements) comprising: a booster (221, 222) to boost a voltage (¶0156) from a power supply (1), the booster including a plurality of stages (221, 222) connected in parallel (connected in parallel, ¶0156-¶0158); and a smoothing device to smooth the boosted voltage (input to inverter, C2, ¶0093), wherein each of the plurality of stages (221, 222) includes: an energy storage (4) to receive current from the power supply (1) and store energy (4, ¶0156, connected to both stages); a switch (S2, S4) to switch between connection and disconnection of a path for short- circuiting current from the energy storage (¶0160-¶0161); and a backflow preventer (D6, D8) to prevent backflow from the smoothing device (, ¶0157, C2),  and wherein at least one of the plurality of stages is provided with a snubber circuit (S1, S3) connected between the backflow preventer (D6, D8) and the smoothing device  (4) to bring a noise component of the at least one stage closer to noise components of the plurality of stages except the at least one stage (lowers voltage, ¶0160-¶0161).

Regarding claim 5,
Kim discloses (Fig. 12):
A power converter (Fig. 12, all elements) comprising: a booster (221, 222) to boost a voltage (¶0156) from a power supply (1), the booster including a plurality of stages (221, 222) connected in parallel (connected in parallel, ¶0156-¶0158); and a smoothing device to smooth the boosted voltage (input to inverter, C2, ¶0093), wherein each of the plurality of stages (221, 222) includes: an energy storage (4) to receive current from the power supply (1) and store energy (4, ¶0156, connected to both stages); a switch (S2, S4) to switch between connection and disconnection of a path for short- circuiting current from the energy storage (¶0160-¶0161); and a backflow preventer (D6, D8) to prevent backflow from the smoothing device (, ¶0157, C2), and at least one of the plurality of stages (221, 222) is provided with a combination of at least two of a switching driver (S1-S4) that adjusts a switching signal for switching between the connection and the disconnection to bring a switching speed of the switch of the at least one stage closer to switching speeds of the switches of the plurality of stages except the at least one stage (¶0160-¶0161), and outputs the adjusted switching signal to the switch (S1-S4), an inductor-added portion (L1, L2) including at least an inductor (L1, L2) inserted between the energy storage (4) and the backflow preventer (D6, D8) to bring an inductance component of the at least one stage closer to inductance components of the plurality of stages except the at least one stage (equalizes voltages on DC link, ¶0160-¶0161), and  a snubber circuit (S1, S3) connected between the backflow preventer (D6, D8) and the smoothing device  (4) to bring a noise component of the at least one stage closer to noise components of the plurality of stages except the at least one stage (lowers voltage, ¶0160-¶0161).

Regarding claim 6,
Kim discloses (Fig. 12):
wherein the switches (S1-S4) are semiconductor switches (¶0090), the switching driver is a gate drive circuit for driving the semiconductor switch (Fig. 11, 240, controller for controlling switches S1-S4), and the switching speed of the at least one stage is brought closer to the switching speeds of the plurality of stages except the at least one stage by setting a resistance of a gate resistor of the gate drive circuit of the at least one stage to a resistance different from resistances of gate resistors of the gate drive circuits of the plurality of stages except the at least one stage (switches gates to equalize voltages in stages, ¶0160-¶0161).

Regarding claim 9,
Kim discloses (Fig. 11):
further comprising a controller (Fig. 11, 240) to control the booster (221, 222), wherein the controller controls the plurality of stages in an interleaving manner (¶0165).

Regarding claim 10,
Kim discloses (Fig. 12):
A motor driver (Fig. 12, 230) comprising: a power converter (Fig. 12) of claim 2; and an inverter (230) to receive power supply (From 221, 222) from the power converter (221, 222) and generate three-phase alternating-current power (¶0093).

Regarding claim 11,
Kim discloses (Fig. 12):
A refrigeration cycle apparatus (air conditioner, ¶0001) comprising: a motor driver (Fig. 3, 230) comprising a power converter (Fig. 12, all elements) of claim 2, and an inverter (230) to receive power supply from the power converter (from 221, 222) and generate three-phase alternating-current power; and a motor driven by the motor driver (230, ¶0093).

Regarding claim 12,
Kim discloses (Fig. 11):
further comprising a controller (Fig. 11, 240) to control the booster (221, 222), wherein the controller controls the plurality of stages in an interleaving manner (¶0165).

Regarding claim 13,
Kim discloses (Fig. 11):
further comprising a controller (Fig. 11, 240) to control the booster (221, 222), wherein the controller controls the plurality of stages in an interleaving manner (¶0165).

Regarding claim 14,
Kim discloses (Fig. 12):
A motor driver (Fig. 12, 230) comprising: a power converter (Fig. 12) of claim 2; and an inverter (230) to receive power supply (From 221, 222) from the power converter (221, 222) and generate three-phase alternating-current power (¶0093).

Regarding claim 15,
Kim discloses (Fig. 12):
A motor driver (Fig. 12, 230) comprising: a power converter (Fig. 12) of claim 3; and an inverter (230) to receive power supply (From 221, 222) from the power converter (221, 222) and generate three-phase alternating-current power (¶0093).

Regarding claim 16,
Kim discloses (Fig. 12):
A refrigeration cycle apparatus (air conditioner, ¶0001) comprising: a motor driver (Fig. 3, 230) comprising a power converter (Fig. 12, all elements) of claim 2, and an inverter (230) to receive power supply from the power converter (from 221, 222) and generate three-phase alternating-current power; and a motor driven by the motor driver (230, ¶0093).

Regarding claim 17,
Kim discloses (Fig. 12):
A refrigeration cycle apparatus (air conditioner, ¶0001) comprising: a motor driver (Fig. 3, 230) comprising a power converter (Fig. 12, all elements) of claim 3, and an inverter (230) to receive power supply from the power converter (from 221, 222) and generate three-phase alternating-current power; and a motor driven by the motor driver (230, ¶0093).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0034403) in view of Shimomugi et al. (US 2014/0204491).

Regarding claim 7,
Kim discloses the above elements from claim 6 above.
They do not disclose:
wherein wide-bandgap semiconductor is used in the semiconductor switches.

However, Shimomugi teaches:
wherein wide-bandgap semiconductor is used in the semiconductor switches (¶0085).

Regarding claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the semiconductor switches in the inverter and converters from Kim that are used to convert the voltage of the DC link to the inverter as taught by Kim (¶0160) and use a wide band-gap semiconductor for these switches as taught by Shimomugi in order to lower costs by having a switch that is more efficient as taught by Shimomugi (¶0085).  This would increase efficiency and lower costs.

Regarding claim 8,
Kim discloses the above elements from claim 6 above.
They do not disclose:
wherein silicon carbide, gallium nitride, gallium oxide, or diamond is used in the wide-bandgap semiconductor.
However, Shimomugi teaches:
wherein silicon carbide, gallium nitride, gallium oxide, or diamond is used in the wide-bandgap semiconductor (¶0085).

Regarding claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the semiconductor switches in the inverter and converters from Kim that are used to convert the voltage of the DC link to the inverter as taught by Kim (¶0160) and use a wide band-gap semiconductor for these switches as taught by Shimomugi in order to lower costs by having a switch that is more efficient as taught by Shimomugi (¶0085).  This would increase efficiency and lower costs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arisawa et al. (US 2013/0152624) – DC-Dc converter


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846